Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the spring from the plurality of springs configured to attach a plate of the plurality of plates to each hand of the boxing dummy as described in the specification, claim 12, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered. In addition, the boxing dummy apparatus further comprising a spring from the plurality of springs configured to attach a plate of the plurality of plates for the head of the boxing dummy as described in the specification, claim 13, must be shown or the feature(s) canceled from the claim(s). In addition, the frame attached to the platform via a plurality of fasteners and complementary grooves on each side thereof via locking knobs, claim 16, , must be shown or the feature(s) canceled from the claim(s).
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 11 and 20 are objected to because of the following informalities:
In claim 11, lines 2-3, “a second end of the plurality of springs” should be “a second end of each of the plurality of springs”
In claim 11, lines 3-4, “the first end of the plurality of springs” should read “a first end of each of the plurality of springs is attached”
In claim 20, line 2, “a plate of the plurality of plates of each hand” should read “a plate of a plurality of plates of each hand”
Specification
The disclosure is objected to because of the following informalities:
On page 2, line 32, “Hand pad, K” should be “Hand pad, L”.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 9 and 16 are rejected under 112(a).
Claim 9 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), second paragraph. In the present instance, claim 9 recites “the head comprise a face and the hands comprise paddles”. The claim is lacking enablement because the specification fails to mention paddles. More specifically, the specification fails to distinguish the difference between the plurality of pads and paddles or identity if the plurality of pads and paddles are in fact the same.
Claim 16 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), second paragraph. In the present instance, claim 16 recites “a frame attached to the platform via a plurality of fasteners and complementary grooves on each side thereof via locking knobs”. The claim is lacking enablement because it is unclear the exact engagement and arrangement of the plurality of fasteners and the complementary grooves have with each other and the frame. It is unclear which sides is being referred to in this claim, the sides of the frame or the sides of the platform as the plurality of fasteners and the complementary grooves are not sufficiently described in the specification nor illustrated in the figures. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are rejected under 112(b).
Claims 1 and 3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph. In the present instance, claim 1 recites “a weight of a user”, and claim 3 recites “the weight of the user”. The claims are considered indefinite because the “weight” is not defined in the claims or the specifications. Furthermore, the weight of each user varies from user to user which makes the term “weight of the user” a relative term, rendering the claim indefinite. See MPEP 2173.05(b), Section II. 
Claims 1 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph. In the present instance, claim 1 and 16 each recite “a plurality of pads proximal a head and hands”. The claims are considered indefinite because it is unclear whether the plurality of pads is proximal to the head and hands or if the plurality of pads are the head and the hands. It is unclear if the plurality of pads are the head and the hands as the specification discloses a ‘head pad’ and a ‘hand pad’ in paragraph 008. This indicates that the plurality of pads defines the head and hands of the boxing dummy which contradicts the components and arrangement of components disclosed in claims 1 and 16.
Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph. In the present instance, claim 4 recites “The boxing dummy apparatus of claim 1, further comprising adjustable tracks for a height adjustment of the frame relative to the mount”. It is unclear whether the adjustable tracks are the same as the adjustable tracks of the frame as disclosed in claim 1 or if there is a new set of adjustable tracks. 
Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph. In the present instance, claim 9 recites “the head comprise a face and the hands comprise paddles”. Claim 9 is indefinite because it is unclear whether the face is in addition to the pad of the plurality of pads that correspond to the head as disclosed in claim 1. Furthermore, it is unclear whether the paddles are in addition to the pad of the plurality of pads that correspond to the hands as disclosed in claim 1.
Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph. In the present instance, claim 12 recites “a spring from the plurality of springs configured to attach a plate of the plurality of plates to each hand of the boxing dummy”. Claim 12 is indefinite because the spring does not attach the plate to the hands according to the figures and specifications. According to the figures and specifications, the plurality of springs attaches the plurality of plates to the frame. Moreover, according to claim 1 “a frame [is] attached to the mount via the plurality of springs”. The arrangement of the spring disclosed in claim 12 contradicts the arrangement initially disclosed in claim as the spring cannot be configured to attach a plate from the plurality of plates to each hand while the remaining of the plurality of springs attach the frame to the mount. Therefore, claim 12 is additionally indefinite because it is unclear if the spring is of the plurality of springs introduced in claim 1 and referenced in claim 12 or if the spring belongs to a different set of springs. The drawings are not sufficient to provide clarification for this as the drawings illustrate the spring of claim 12 as being different from the plurality of springs disclosed in claim 1. According to the drawings, the plurality of springs are identified as ‘E’ and the spring of claim 12 is identified as ‘S’.
Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph. In the present instance, claim 13 recites “a spring from the plurality of springs configured to attach a plate of the plurality of plates for the head of the boxing dummy”. Claim 13 is indefinite because it is unclear if the spring is of the plurality of springs introduced in claim 1 and referenced in claim 13 or if the spring belongs to a different set of springs. The drawings are not sufficient to provide clarification for this as the drawings illustrate the spring of claim 13 as being different from the plurality of springs disclosed in claim 1. According to the drawings, the plurality of springs are identified as ‘E’ and the plate for the head is directly connected to the frame Q.
Claims 16 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph. In the present instance, claim 16 recites “a weight of a user”, and claim 17 recites “the weight of the user”. The claims are considered indefinite because the “weight” is not defined in the claims or the specifications. Furthermore, the weight of each user varies from user to user which makes the term “weight of the user” a relative term, rendering the claim indefinite. See MPEP 2173.05(b), Section II.
Claim 17 is further rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph. In the present instance, claim 17 recites “an additional number m of springs n+m added to increase a total spring force”. This claim is indefinite because it is unclear how springs n is different from springs m and how springs n+m is arranged to increase the total spring force. The component reference “springs m” is not defined by the claim, the specification does not provide a description for the term, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Moreover, it is unclear for another applicant to determine if their application has definitively infringed upon the claimed application given that either the 'additional number of m springs’ is indistinguishable from plurality of springs n from claim 16 or if the ‘additional number of m springs’ are distinguishable from the plurality of springs n in claim 16, and springs n+m is also different from the plurality of springs n. Furthermore, the limitation “an additional number m of springs n+M added to increase a total spring force” does not include all the limitations of claim 16. If a device meets the all the limitations of claim 17, it no longer meets the limitations of claim 16, specifically “a pluralty of springs of number n each having a spring force equal to a weight of a user of the boxing dummy divided by the number of springs s.”
Claim 19 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph. In the present instance, claim 19 recites “foot shuffle length of the user”. The claim is considered indefinite because it is unclear what is considered a length of a foot shuffle. Furthermore, the foot length of each user varies from user to user which makes the term “foot shuffle length” a relative term, rendering the claim indefinite. See MPEP 2173.05(b), Section II.
Claim 19 is further rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph. In the present instance, claim 19 recites “wherein a stretched length of each spring of the plurality of springs is set to”. The claim is considered indefinite because it is unclear whether the ‘stretched length’ is a preset and fixed amount or if the ‘stretched length’ requires adjustment that is not disclosed in the claims nor the specifications.
 
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 6 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Claim 1 recites “the frame comprising adjustable tracks for a height adjustment relative to the mount”. Claim 6 recites “wherein the frame comprises adjustable tracks for a height adjustment relative to the mount”. Claim 6 does not further limit the subject matter of claim 1 and specifically repeats a limitation of claim 1.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claim 1, 3, 16, and 17 are rejected under 5 U.S.C. 101. In the present instance, claim 1, 3, 16, and 17 each recite a “weight” of a “user”.  The weight of the user is required for the claim to function. Claims 1, 3, 16, and 17 fail in utility without the weight of the user. Furthermore, the weight is respective of the user which is a person and cannot be claimed. 
Similarly, claim 19 is rejected under 5 U.S.C. 101. In the present instance, claim 19 recites a “foot shuffle length” of the “user”. The foot of the user is required for the claim to function. Claim 19 fails in utility without the foot of the user. Furthermore, the foot which would define “a foot shuffle length” is respective of a user and cannot be claimed. 

Allowable Subject Matter

Claims 1-20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Regarding claim 1, in view of the closest prior art, Schemmel (U.S. Patent No. 4,088,315) teaches A boxing dummy apparatus (Schemmel, self defense training device, col. 3, line 1, FIG. 1) comprising: a mount (Schemmel, base 36, FIG. 1, col. 3, line 24) configured to support a plurality of springs (Schemmel, coiled spring shock absorbers 110, col. 5, line 1); and a frame (Schemmel, post 24, col 4, line 67) attached to the mount (Schemmel, base 36, FIG. 1, col. 3, line 24) via the plurality of springs(Schemmel, coiled spring shock absorbers 110, col. 5, line 1). 
Schemmel fails to teach a boxing dummy with a frame comprising adjustable tracks for height adjustment relative to the mount and the frame, as well as, a plurality of pads proximal a head and hands of the boxing dummy and attached to the frame via the 10plurality of plates.
Snowden (U.S. Patent No. 5,256,069) teaches a boxing dummy (Snowden, dummy torso member 33, head member 36, and appendages, col. 3, lines 66 , col. 4, line 4, and col. 1, lines 44-45, FIG. 1) comprising a plurality of pads (Snowden, impact pad 41, col. 4, line 13) proximal a head (Snowden, head member 36, col. 4, line 4, FIG. 1) and hands (Snowden, appendages, col. 1, lines 44-45, FIG. 1) of the boxing dummy (Snowden, dummy torso member 33, head member 36, and appendages, col. 3, lines 66 , col. 4, line 4, and col. 1, lines 44-45, FIG. 1). 
Both Schemmel and Snowden fail to teach the frame comprising adjustable tracks for height adjustment relative to the mount and the frame, the plurality of springs having a spring force, the frame comprising a plurality of plates, and the head and hands of the boxing dummy being attached to the frame via the plurality of plates. There is no evidence from the prior art why someone skilled in the art would have anticipated the frame with adjustable tracks, a spring force set to a weight of a user of the boxing dummy, and the arrangement of the plurality of plates with the frame as set forth in claim 1.
Claims 2-15 would be allowable because they are dependent on claim 1 and therefore require all the criteria set forth in claim 1. 

 Regarding claim 16, Schemmel (U.S. Patent No. 4,088,315) teaches the boxing dummy system Schemmel, self defense training device, col. 3, line 1, FIG. 1) comprising: a plurality of springs (Schemmel, coiled spring shock absorbers 110, col. 5, line 1), a mount (Schemmel, base 36, FIG. 1, col. 3, line 24) configured to support a platform (Schemmel, central portion 128, col. 5, line 58) via the plurality of springs (Schemmel, coiled spring shock absorbers 110, col. 5, line 1) and the frame (Schemmel, post 24, col 4, line 67) also 5comprising a plurality of attachment points (Schemmel, universal joint 100, col. 4, lines 53-64).
Schemmel fails to teach a boxing dummy with a platform that comprises grooves on each of a lateral side thereof, the frame attached to the platform via a plurality of fasteners and complementary grooves on each side thereof via locking knobs, as well as, a plurality of pads proximal a head and hands of the boxing dummy and attached to the frame via the plurality of attachment points.
Snowden (U.S. Patent No. 5,256,069) teaches a boxing dummy (Snowden, dummy torso member 33, head member 36, and appendages, col. 3, lines 66 , col. 4, line 4, and col. 1, lines 44-45, FIG. 1) comprising a plurality of pads (Snowden, impact pad 41, col. 4, line 13) proximal a head (Snowden, head member 36, col. 4, line 4, FIG. 1) and hands (Snowden, appendages, col. 1, lines 44-45, FIG. 1) of the boxing dummy (Snowden, dummy torso member 33, head member 36, and appendages, col. 3, lines 66 , col. 4, line 4, and col. 1, lines 44-45, FIG. 1) and attached to the frame via the plurality of attachment points.
Both Schemmel and Snowden fail to teach platform that comprises grooves on each of a lateral side thereof, the frame attached to the platform via a plurality of fasteners and complementary grooves on each side thereof via locking knobs, each of the plurality of springs having a spring force, the frame comprising a plurality of plates, and the head and hands of the boxing dummy being attached to the frame via the plurality of attachment points. There is no evidence from the prior art why someone skilled in the art would have anticipated the specific arrangement and connection between he frame and the platform, a spring force equal to a weight of a user of the boxing dummy divided by the number of springs n, and the arrangement of the plurality of attachment points between the frame with the head and the hands as set forth in claim 1.
Claims 17-20 would be allowable because they are dependent on claim 16 and therefore require all the criteria set forth in claim 16. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Schlicher (U.S. Patent No. 8,647,242) and Tudor (PG Pub No. 2004/0005963) teach a mount configured to support a plurality of springs and a frame attached to the mount via the plurality of springs. Tudor further teaches a dummy, a plurality of pads, and hands. 
Brenner (PG Pub No. 2013/0059699) and Chen (U.S. Patent No. 7,828,701) teach the mount configures to support a plurality of springs, a frame having adjustable tracks for a height adjustment relative to the mount, a boxing dummy comprising a plurality of pads proximal a head and hands of the boxing dummy attached to the frame via the plurality of attachment points (claim 16), and grooves with a plurality of fasteners and locking knobs (claim 16). 
Adams (U.S. Patent No. 3,888,481) and Salerno (PG Pub No. 2014/0155228) teach a mount, a frame, the frame comprising adjustable tracks for a height adjustment relative to the mount, and a boxing dummy.
Kraus (U.S. Patent No. 9,498,693) teaches mount, a frame, a boxing dummy with a plurality of pads, and a head and hands attached to the frame via the plurality of attachment points (claim 16).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to J NICOLE LOBERIZA whose telephone number is (571)272-4741. The examiner can normally be reached 8am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Imani Hayman can be reached on 571-272-5528. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JACQUELINE N L LOBERIZA/Examiner, Art Unit 4165            

/JENNIFER ROBERTSON/Primary Examiner, Art Unit 3784